       Case 18-25783            Doc 19       Filed 12/13/18 Entered 12/13/18 15:27:54                        Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: James Kang                                                )            Chapter 13
       Iris I Kang                                               )            Case No. 18 B 25783
       Debtor(s)                                                 )            Judge Timothy A Barnes

                                                      Notice of Motion

     James Kang                                                               Debtor A ttorney: Cutler & A s s ociates Ltd
     Iris I Kang                                                              via Clerk's ECF noticing procedures
     226 Kilpatrick Ave
     Wilmette, IL 60091


                                                                              >   Dirksen Federal Building
On December 20, 2018 at 10:30 am, I will appear at the location listed to     >   219 South Dearborn
the right, and present this motion.                                           >   Courtroom 744
                                                                              >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, December 13, 2018.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 09/13/2018.

2.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

3.   The debtor(s) have failed to provide required identification and or social security documentation.

4. The debtor(s) have failed to satisfy the liquidation requirement of §1325(a)(4).

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
